DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1–4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayoshi (EP 0 937 398 A1).
Takayoshi discloses an antibacterial and deodorant material comprising a mixture of silver and copper alloy nanoparticles and titanium oxide nanoparticles.  Takayoshi abstract.  The antibacterial and deodorant nanoparticles may be included in a binding resin.  Id.  ¶ 26.


Claim Rejections - 35 USC § 103

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi as applied to claim 1 above, and further in view of Yasushi (WO 2014/141812 A1).  Takayoshi fails to teach or suggest a volume-based 50% cumulative distribution size (D50.
Yasushi teaches a photocatalytic titanium oxide nanoparticle comprising copper demonstrating antibacterial and antiviral effect.  Yasushi abstract.  The nanoparticles have a 50% cumulative particle diameter (D50), as measured by dynamic light scattering, of from 5 to 200 nm.  Id. The nanoparticles may be incorporated into a film used to coat the outermost surface of an item to impart antibacterial and antiviral properties.  Id. claims.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made the nanoparticles of Takayoshi with the diameter taught Yasushi and incorporated them into the outer surface of an item to impart antibacterial and antiviral properties to the item.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi as applied to claim 6 above, and further in view of Sakamoto (US 6,121,298).  Takayoshi fails to teach or suggest the use of a silicon compound-based binder.
Sakamoto teaches an antibacterial and mildew-proofing organopolysiloxane (silicon-compound based) composition comprising silver.  Sakamoto abstract.  The composition is superior in antibacterial, mildew resistance, and weatherability due to the combined properties of silver and organopolysiloxane.  Id.
The ordinarily skilled artisan would have found it obvious to have used organopolysiloxane as the binding resin in Takayoshi to provide superior weatherability.


Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. 
Applicant argues that Takayoshi fails to teach a mixture of titanium oxide fine particles and alloy fine particles containing an antibacterial/antifungal metal because the submicron titanium oxide particles are stuck with the metallic particles consisting of one or both of metallic silver and metallic copper nanoparticles.  This argument is not persuasive as Takayoshi teaches a mixture of particles, wherein the particles comprise two different kinds of fine particles–titanium oxide fine particles and antibacterial/antifungal alloy fine particles.  The instant claim language does not preclude the two kinds of particles from being stuck together provided that there is a mixture of particles and within that mixture are the required two types of fine particles.  Because Takayoshi teaches the required mixture and two kinds of fine particles, claims 1–4 and 6 are anticipated.
Applicant contends that because Yasushi is directed to an integrated particle, rather than a mixture of particles, and does not yield a transparent product, or offer a deodorant property, one of ordinary skill in the art would not look to modify Takayoshi to arrive at the claimed invention.  Takayoshi discloses an antibacterial and deodorant material comprising a mixture of silver and copper alloy nanoparticles and titanium oxide nanoparticles, but fails to teach a particular size for the nanoparticles.  Takayoshi abstract.  In order to practice the invention of Takayoshi, one would necessarily need a specific nanoparticle size.  Accordingly, one of ordinary skill in the art would look to other references that involve titanium oxide nanoparticles and copper demonstrating antibacterial and antiviral effect, such as those taught in Yasushi for guidance as to applications and nanoparticles size.  See Yasushi abstract.  The Yasushi nanoparticles have a 50), as measured by dynamic light scattering, of from 5 to 200 nm.  Id. The nanoparticles may be incorporated into a film used to coat the outermost surface of an item to impart antibacterial and antiviral properties.  Id. claims.  Thus, it would have been obvious to the ordinarily skill artisan to select nanoparticles of the size taught in Yasushi for the purpose of incorporating the nanoparticles into a coating film to provide a surface with antibacterial and antiviral properties.
Applicant then argues that because Sakamoto does not correspond to a deodorizing/antibacterial/antifungal agent as recited in claim 1, one of ordinary skill would not modify Takayoshi to arrive at the claimed invention.  Sakamoto teaches an antibacterial and mildew-proofing organopolysiloxane (silicon-compound based) composition comprising silver.  Sakamoto abstract.  The composition is superior in antibacterial, mildew resistance, and weatherability due to the combined properties of silver and organopolysiloxane.  Id.  Accordingly, Sakamoto and the claimed invention are both directed to antibacterial materials containing silver.  Thus, the ordinarily skilled artisan would have found it obvious to have used organopolysiloxane as the binding resin in Takayoshi to provide superior weatherability.
In addition, the Examiner notes that the previous rejection inadvertently cited Sakamoto in rejecting claim 6.  As set forth in this rejection, and the preceding Office Action, claim 6 is rejected under a theory of Anticipation over Takayoshi because Takayoshi teaches the use of a binder in conjunction with the mixture of fine particles.  The Examiner intended to reject claim 7 when citing Sakamoto, which depends from claim 6, because only claim 7 requires a “silicon compound-based binder.”   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786